Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election dated 6/6/2022 for the restriction requirement dated 5/12/2022 should be corrected because of improper claim listing for each group. 
During a telephone conversation with Zhang Xiaodong on 6/9/2022 a provisional election was made without traverse to prosecute the group I (claims 1-10). 
Claims [11-20] are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20080017934).

Regarding claim 1. Fig 1 of Kim discloses A semiconductor structure, comprising:
a substrate 105, including a first region (the region between 110 and 160), a second region (the region between 115 and 160), and a third region (the region in 160, which is channel portion) located there-between and in contact with each of the first region and the second region (see also Fig 3);
a first fin structure 120a/120b/125a/125b ([0062]; in the first region), formed over the first region of the substrate, the first fin structure including a plurality of first nanowires that are parallel to a surface of the substrate and arranged in a direction perpendicular to the surface of the substrate (see also Fig 2), wherein each of the plurality of first nanowires contains first doping ions ([0067]: ‘doped with first conductive type impurities’);
a second fin structure 120a/120b/125a/125b ([0062]; in the second region), formed over the second region of the substrate, the second fin structure including a plurality of second nanowires that are parallel to the surface of the substrate and arranged in the direction perpendicular to the surface of the substrate (see also Fig 2), wherein each of the plurality of second nanowires contains the first doping ions ([0067]: ‘doped with first conductive type impurities’);
a first doped layer ([0066]/[0067]: channel region), disposed over the third region of the substrate and in contact with a sidewall surface of each first nanowire and each second nanowire, wherein the first doped layer contains second doping ions ([0067]: ‘doped with second conductive type impurities’), and a type of the second doping ions is opposite to a type of the first doping ions [0067];
a source doped layer 110 [0098], disposed over the first region of the substrate and in contact with a sidewall surface of each first nanowire, wherein the source doped layer and the first doped layer are located on two sides of the plurality of first nanowires, respectively [0067];
a drain doped layer 115 [0098], disposed over the second region of the substrate and in contact with a sidewall surface of each second nanowire, wherein the drain doped layer and the first doped layer are located on two sides of the plurality of second nanowires, respectively [0067]; and
a first gate structure 160, disposed across the first fin structure and surrounding each of the plurality of first nanowires (see also Fig 2).

Regarding claim 4. Kim discloses The semiconductor structure according to claim 1, wherein:
the first doped layer is made of a material including silicon phosphide (SiP) or silicon germanium (SiGe) [0059].

Regarding claim 5. Kim discloses The semiconductor structure according to claim 1, wherein:
the source doped layer and the drain doped layer contain third doping ions (the doped region of 125a/125b).

Regarding claim 8. Kim discloses The semiconductor structure according to claim 1, wherein the second fin structure further includes:
a plurality of second sacrificial layers 145b/135b blocated between adjacent second nanowires and between the substrate and an adjacent second nanowire (Fig 12); and
a plurality of second sidewall spacers 140b, located on a sidewall surface of the plurality of second sacrificial layers (Fig 12), wherein:
a sidewall surface of each second sidewall spacer is vertically aligned with a sidewall surface of the plurality of second nanowires (Fig 12).

Regarding claim 10. Kim discloses The semiconductor structure according to claim 1, further including:
a dielectric layer 130, disposed on the substrate, wherein the first gate structure is located in the dielectric layer (Fig 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080017934) in view of Bedell (US 20100207208).

Regarding claim 2. Kim discloses The semiconductor structure according to claim 1, wherein:
the second doping ions include N-type doping ions or P-type doping ions [0067].
But Kim does not specifically disclose the N-type doping ions include phosphorus ions, arsenic ions, or a combination thereof; and the P-type doping ions include boron ions, boron fluoride ions, indium ions, or a combination thereof.
However, the claimed dopant impurities for the either Si or SiGe based nanowire are well known in the art. For example, Bedell discloses N-type doping ions include phosphorus ions, arsenic ions, or a combination thereof [0032]; and the P-type doping ions include boron ions, boron fluoride ions, indium ions, or a combination thereof [0032].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device structure to have the Bedell’s dopant impurities for the purpose of providing highly integrated transistor structure with high density of a current carrying characteristics [0003].

Regarding claim 3. Kim discloses The semiconductor structure according to claim 1 except wherein: a concentration of the second doping ions is in a range of approximately 8E18 atom/cm3 to 6E19 atom/cm3.
However, Bedell discloses an overlapping range to the claimed range [0032]. The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device structure to have the Bedell’s doping range for the purpose of making enhanced transistor structure with enhanced carrier conductivity.

Regarding claim 7. Kim discloses The semiconductor structure according to claim 1 except further including:
a plurality of first sidewall spacers, located on a sidewall surface of the first gate structure between adjacent first nanowires and between the substrate and an adjacent first nanowire, wherein:
a sidewall surface of each first sidewall spacer is vertically aligned with a sidewall surface of the plurality of first nanowires.
However, Bedell discloses a plurality of first sidewall spacers 30, located on a sidewall surface of the first gate structure 34 between adjacent first nanowires 15 (Fig 9/Fig 10A) and between the substrate and an adjacent first nanowire (Fig 9/Fig 10A), wherein:
a sidewall surface of each first sidewall spacer is vertically aligned with a sidewall surface of the plurality of first nanowires (Fig 9/Fig 10A).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device structure to have the Bedell’s dopant impurities for the purpose of providing highly integrated transistor structure with high density of a current carrying characteristics [0003].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080017934).

Regarding claim 6. Kim discloses The semiconductor structure according to claim 5 except wherein: 
a concentration of the second doping ions in the first doped layer is a first concentration; and a concentration of the third doping ions in the source doped layer and the drain doped layer is a second concentration, wherein: the first concentration is smaller than the second concentration.
However, the claimed doping concentrations are well known in the art because source and drain area are generally highly doped compare to the channel region for the purpose of providing enhanced conductivity such as ohmic contact. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kim’s device has the claimed range for the purpose of making enhanced transistor structure with enhanced ohmic contacts of source/drain area.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080017934) in view of Balakrishnan (US 9837414).

Regarding claim 9. Kim discloses The semiconductor structure according to claim 1 except further including:
a second dummy gate structure, disposed over the second region of the substrate and across the second fin structure.
However, Balakrishnan discloses a second dummy gate structure 44 (Fig 4: right side), disposed over the second region of the substrate 10 and across the second fin structure 26P.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim’s device to have the Balakrishnan’s device structure for the purpose of providing proper opening of gate fill region.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826